               Case 2:21-cv-00092-JAD-DJA Document 3 Filed 02/26/21 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 DAVID MURPHY,                                              Case No.: 2:21-cv-00092-JAD-DJA

 4              Petitioner
                                                                    Order Directing Action
 5 v.                                                                 by March 28, 2021

 6 CALVIN JOHNSON, et al.,

 7              Respondents

 8

 9             Petitioner David Murphy has submitted a pro se petition for writ of habeas corpus. 1 His

10 application to proceed in forma pauperis is incomplete, however; he has failed to include the

11 required inmate account statements for the past six months and a completed financial certificate. 2

12 Accordingly, this matter has not been properly commenced. 3

13             It is unclear from the papers presented whether a dismissal without prejudice could

14 materially affect a later analysis of any timeliness issue with regard to a new federal action.

15 Therefore, Murphy has 30 days from the date of this order to either pay the $5.00 filing fee or

16 submit a completed application to proceed in forma pauperis on the proper form with both an

17 inmate account statement for the past six months and a properly executed financial certificate.

18 Failure to do so may result in the dismissal of this action without prejudice.

19

20

21

22   1
         ECF No. 1-1.
23   2
         28 U.S.C. § 1915(a)(2); Local Rule LSR1-2.
     3
         Id.
          Case 2:21-cv-00092-JAD-DJA Document 3 Filed 02/26/21 Page 2 of 2




 1          IT IS THEREFORE ORDERED that petitioner must submit either the $5.00 filing

 2 fee or a fully completed application to proceed in forma pauperis by March 28, 2021, or this

 3 action may be dismissed without prejudice and without further prior notice.

 4        Dated: February 26, 2021

 5                                                      _________________________________
                                                        U.S. District Judge Jennifer A. Dorsey
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                2
